    

Case 6:18-cv-06651-MJR Document 19 Filed 05/28/26: ‘Page?

 

 

Ss FILED ™~, YOY
\ \ MAY 2S
UNITED STATES DISTRICT COURT \Qtec wR
WESTERN DISTRICT OF NEW YORK STERN DISTRICT
KELVIN SANTANA, 6:18-CV-06651-MJR
DECISION AND ORDER
Plaintiff,
-V-
ANDREW SAUL,

Commissioner of Social Security,’

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 18)

Plaintiff Kelvin Santana (‘plaintiff’) brings this action pursuant to 42 U.S.C. §§
405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of
Social Security (“Commissioner” or “defendant”) denying him Supplemental Security
Income (“SSI”) under the Social Security Act (the “Act”). Both parties have moved for
judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.
For the following reasons, plaintiff's motion (Dkt. No. 11) is granted, defendant’s motion
(Dkt. No. 16) is denied, and this case is remanded to the Commissioner for further
administrative proceedings consistent with this Decision and Order.

BACKGROUND
Plaintiff filed an application for SSI on August 6, 2015 alleging disability since June

1, 2014 due to schizophrenia. (See Tr. 132-41, 158)? Plaintiffs application was initially

 

' Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d).

* References to “Tr.” are to the administrative record in this case.

 
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 2 of 18

denied on December 15, 2015. (Tr. 14) Plaintiff filed a written request for a hearing on
December 30, 2015. (Tr. 14, 64-87) A video hearing was held before Administrative Law
Judge Michael Carr (“the ALJ”) on March 9, 2017. (Tr. 14, 38-63) Plaintiff and his father,
Edwin Santana, testified at the hearing. (/d.) The ALJ also received testimony from
Vocational Examiner (“VE”) James Soldner. (/d.) On August 23, 2017, the ALJ issued a
decision finding that plaintiff's condition did not meet the standard for disability as defined
by the Act since August 6, 2015, the date his application was filed. (Tr. 14-24) The
Appeals Council denied plaintiffs request for review of the ALJ’s determination on June
10, 2018, and this action followed. (Tr. 1-7)

Born on February 14, 1990, plaintiff was twenty-five years old when he filed for
SSI. (Tr. 22, 132) He has a high school education and is able to communicate in English.
(Tr. 23) His past work experience includes retail sales clerk and stock clerk. (Tr. 22)

DISCUSSION

1. scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision

 

* Plaintiff, who was notified of his right to representation, chose to appear and testify pro se at the hearing.
(Tr. 14) Plaintiff is represented by counsel in the instant action.

2
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 3 of 18

rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The-second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008), Failure to apply the correct legal standard is reversible error. /d.

H. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the

claimant disabled “only if his physical or mental impairment or impairments are of such
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 4 of 18

severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” /d. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and .. . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” /d. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
@ “severe impairment.” /d. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, ifthe claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant

does have a severe impairment, the Commissioner asks two additional questions: first,
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 5 of 18

whether that severe impairment meets the Act’s duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. Id. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity [“RFC"} based on all the relevant medical and other evidence” in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. §404.1545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,
age, education, and work experience, the claimant “can make an adjustrient to other
work.” fd. §404.1520(g)(1). If the claimant can adjust to other work, he or she is. not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled

within the meaning of the Act. /d.
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 6 of 18

The burden through steps. one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

Hl. The AlJ’s Decision

The ALJ followed the required five-step analysis for evaluating. plaintiff's claim.
Under step one, the ALJ found that plaintiff has not engaged in substantial gainful activity
since the application date of August 6, 2015. (Tr. 16) At step two, the ALJ found that
plaintiff has the severe impairment of schizophrenia. (/d.) At step three, the ALJ
determined that plaintiff does not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments. (Tr. 16-18)
Before proceeding to step four, the ALJ assessed plaintiff's RFC as follows:

[T]he [plaintiff] has the residual functional capacity to perform a full range of

work at all exertional levels. [With respect to non-exertional limitations,

plaintiff] can perform simple, routine tasks; and make simple work-related

decisions. He can tolerate occasional contact with supervisors and

coworkers, but no contact with the general public. Moreover, [plaintiff]

cannot engage in tandem work. He cannot engage in work along conveyor

belts or assembly lines. Additionally, he cannot operate a motor vehicle or

heavy machinery, and he cannot be exposed to unprotected heights.
(Tr. 18)

Proceeding to step four, the ALJ concluded that plaintiff is unable to perform any
past relevant work. (Tr. 22) The ALJ went on to find that based upon plaintiffs age,
education, work experience, RFC and the testimony of the VE, there are jobs which exist

in significant numbers in the national economy which plaintiff can perform, such as

laundry worker and marker. (Tr. 22-23) Thus, the ALJ ultimately concluded that plaintiff

 
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 7 of 18

has not been under a disability, as defined by the Act, since August 6, 2015, the date his
application for SSI was filed.

IV. Plaintiff's Challenges

Plaintiff argues that the ALJ improperly relied on stale medical evidence and his
own lay opinion to fashion an RFC that was not supported by substantial evidence. (See
Dkt. No. 11-1 (Plaintiffs Memo. of Law)). Plaintiff also argues that the ALJ failed to
develop the record. (/d.) For the reasons stated below, the Court agrees and finds that
remand is appropriate.

Plaintiffs Mental Impairment

Plaintiff received inpatient treatment at Strong Memorial Hospital between July 2,
2014 and July 16, 2014 for an onset of psychosis. (Tr. 261-71) His symptoms included
paranoia, aggression, erratic behavior, auditory hallucinations, depressed mood, blunted
affect, ideas of reference, thought broadcasting, and latent speech. (Tr. 219, 221) At
that time, plaintiffs treatment providers noted that his symptoms were consistent with
schizophreniform disorder and that he was likely to be diagnosed with schizophrenia. (Tr.
219) Plaintiff was prescribed Lorazepam, Risperidone, and Haldol. (/d.) Plaintiff was
discharged from inpatient care with a plan to follow-up with outpatient treatment to
“aggressively target his symptoms and monitor for medication side effects.” (Tr. 221)
The medical record before the Court demonstrates that from the time of his discharge
from inpatient care in July 2014, through April 2017, plaintiff received regular treatment
for schizophrenia. He was prescribed a variety of medications and had frequent

appointments as well as behavioral therapy sessions with physicians, psychiatrists, nurse

practitioners and social workers.
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 8 of 18

2015 Opinion Evidence

On October 20, 2015, a little over a year after plaintiffs discharge from inpatient
treatment, consultative examiner Dr. Yu-Ying Lin conducted a psychiatric evaluation on
plaintiff. (Tr. 273-76) Dr. Lin noted that plaintiff was unkempt and poorly groomed; that
his motor behavior was restless; and that he had difficulty describing his thought process.
(Tr. 274) Dr. Lin found that plaintiff could follow and understand simple directions and
perform simple tasks independently. (/d.) Dr. Lin also opined that plaintiff was: (1)
moderately limited in maintaining attention and concentration; (2) mildly limited in
maintaining a regular schedule; (3) moderately to markedly limited in performing complex
tasks independently; (4) moderately limited in making appropriate decisions; (5) mildly
limited in relatedly adequately with others; and (6) markedly limited in appropriately
dealing with stress. (Tr. 275) Plaintiff's insight and judgment were rated “fair to poor”.
(/d.) Dr. Lin diagnosed plaintiff with schizophrenia and noted that “the results of the exam
appear to be consistent with psychiatric problems, and this may significantly interfere with
[plaintiff's] ability to function on a daily basis.” (Tr. 276) The ALJ afforded Dr. Lin’s opinion
limited weight because the record demonstrated that plaintiffs. symptoms “improved
significantly” since the October 20, 2015 consultative examination. (Tr. 22)

On December 15, 2015, a Disability Determinations psychological examiner
reviewed plaintiff's medical records and opined that plaintiff was able to meet the four

basic demands of unskilled work on a sustained basis.* (Tr. 22, 64-74) The ALJ afforded

 

“It is noted, however, that the psychological examiner also found moderate limitations in plaintiff's ability
to: (1) carry out detailed instructions; (2) maintain attention and concentration for extended periods; (3)
perform activities within a schedule; (4) maintain regular attendance and be punctual within customary
tolerances; (5) complete a normal workday or workweek without interruptions from psychologically based
symptoms; and (8) maintain socially appropriate behavior. (Tr: 64-74)

8
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 9 of 18

the psychological examiner's opinion some weight because, after the assessment, the
plaintiff submitted additional medical evidence that the examiner was unable to consider.
(Tr. 22)

In sum, the ALJ afforded only “limited weight” or “some weight’ to the October 2015
opinion of consultative examiner Dr. Lin and the December 2015 opinion of the Disability
Determinations psychological examiner. However, it is apparent that the ALJ partially
relied on or credited these opinions in determining that plaintiff's mental impairments did
not cause plaintiff to be disabled from work. For example, the ALJ notes that Dr. Lin’s
“mental status examination...revealed that [plaintiff's] functioning was mostly within
normal limits[.]’° (Tr. 22) Further, there are no medical opinions in the record which the
ALJ assigned great. or significant weight, and Dr. Lin’s assessment is the only medical
opinion by an examining doctor which provides a detailed analysis of plaintiff's functional
limitations. Indeed, the RFC is consistent with Dr. Lin’s assessment that plaintiff can
perform simple or routine tasks independently. For the reasons that follow, the Court
finds that the 2015 opinions by Dr. Lin and the psychological examiner were stale. Thus,
the ALJ committed error to the extent he relied on them.

“Medical source opinions that are conclusory, stale, and based on an incomplete
medical record” are not considered substantial evidence to support an RFC
determination. Camille v. Colvin, 104 F. Supp. 3d 329, 343 (WDNY 2015), aff'd 652 F.
App’x 25 (2d Cir. 2016). .A medical opinion may become stale “if the claimant’s condition

deteriorates after the opinion is rendered before the ALJ issues his decision.” Clute ex

 

* The Court questions the ALJ's characterization that Dr. Lin found plaintiff's functioning to be mostly

within normal limits. As detailed herein, Dr. Lin noted that plaintiff's psychiatric symptoms could
significantly interfere with plaintiff's ability to function.on a daily basis.

9
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 10 of 18

rel. McGuire v. Comm’r of Soc. Sec., 18-CV-30, 2018 U.S. Dist. LEXIS 215156 (WDNY
Dec, 21, 2018). Here, the medical evidence in the record shows that plaintiff went on to
receive treatment for schizophrenia for two and half years after the October 2015 and
December 2015 opinions were rendered. Contrary to the ALJ’s suggestion that plaintiff's
mental condition “significantly improved” after the 2015 consultative exam by Dr. Lin,
there is evidence in the record that at least some of plaintiffs symptoms deteriorated or
worsened during that time. For example, during a treatment session with Dr. Rachael
Jones on February 29, 2016, it was noted that while plaintiff demonstrated improvement
since his inpatient hospitalization, he continued to have “challenges with memory, self-
care and hygiene, calculation, attention and focus, and loss of general Knowledge.” (Tr.
419) Plaintiff also had difficulty relating to others outside his family or understanding the
consequences of his actions. (/d.). Plaintiff relied on his mother to remind him to take his
medication, attend appointments, shower, and perform other activities of daily living. (/d.)
Plaintiffs father indicated that he did not believe plaintiff was capable of living
independently or sustaining a traditional job, and Dr. Jones agreed with this assessment.
(id.) A mental status examination on that date also revealed questionable auditory
hallucinations. (Tr. 420) Dr. Jones indicated that plaintiff had been experiencing
significant negative symptoms for over a year and that “there appears to be significant
conative and memory impairments that are residual from his illness.” (Tr.421) During a
follow-up appointment on March 21, 2016, Dr. Jones again noted that plaintiff had
“significant conative and memory impairments.” (Tr, 461-64)

Plaintiff also treated with Dr. Devyani Shah of Strong Ties, an outpatient program

administered through Strong Behavioral Health, following the 2015 opinions. On August

10
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 11 of 18

9%, 2016, plaintiff reported to Dr. Shah that he had recently felt more anxious, shaky and
nervous. (Tr. 540) A mental status examination revealed restricted affect as well as
anxious and dysmorphic mood. (Tr.541) Plaintiffs medication dosage was increased.
(Tr. 542) Dr. Shah next treated plaintiff during an urgent visit on August 19, 2016, after
plaintiff suffered an anxiety attack at the grocery store. (Tr. 550) Plaintiff was
experiencing decreased energy and concentration at that time, and the dosage of his
medication was again increased. (Tr. 551-52) Following an appointment on September
12, 2016, Dr. Shah indicated that plaintiff's symptoms rendered him unable to work for
the next three months. (Tr. 588). During appointments on September 27, 2016 and
October 17, 2016, plaintiff reported additional panic attacks with racing thoughts and
dizziness. (Tr. 576, 595-603) On December 5, 2016, plaintiff reported to Dr. Shah that
he was easily frustrated and had difficulty performing daily tasks. (Tr. 615-17) Dr. Shah's
treatment notes indicate that plaintiff was experiencing paranoid thinking on January 9,
2017 and memory issues on February 20, 2017. (Tr. 628, 672)

Based on the foregoing, the Court finds that there is evidence in the record that
the symptoms of plaintiff's schizophrenia worsened since the October 2015 consultative
examination by Dr. Lin and the December 2015 evaluation by the Disability
Determinations psychological examiner. Moreover, the subsequent medical records
reflect that plaintiff had significant cognitive and memory impairments, difficulty
performing daily tasks, and frequent panic attacks. Consequenily, medical evidence after
December of 2015 calls into question whether plaintiffs mental impairments allow him to
perform work consistent with the RFC. See Jones v. Comm'r of Soc. Sec., 10-CV-5831,

2012 U.S. Dist. LEXIS 119010 (EDNY Aug. 22, 2012) (ALJ should not have relied on

11
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 12 of 18

medical evidence that was 1.5 years old and did not account for plaintiff's deteriorating

condition”); West v. Berryhill, 3:17-C\V-1997, 2019 U.S. Dist. LEXIS 7616, n. 7 (D. Conn.

Jan. 16, 2019) (“[T]he principle endures that an ALJ may not rely on the stale opinion of

@ non-examining consulting physician where subsequent evidence may alter those
findings, as recognized by the Second Circuit and other judges in this district.”);
Thompson v. Berryhill, 17-C\V-786, 2019 U.S. Dist. LEXIS 108748, *10-11 (WDNY June
28, 2019) (“In light of these subsequent medical records, which were not addressed in
the ALJ’s decision, the Court finds it appropriate to remand this case for an updated
medical source opinion.”) For these reasons, the Court finds that the 2015 medical
opinions as to plaintiff's functional abilities and limitations do not constitute substantial
evidence in support of the RFC.
2016 Opinion Evidence

Next, the Court considers whether the record contains other opinion evidence
consistent with the RFC finding. To that end, the Court finds that the medical opinions
rendered in 2016 regarding plaintiff's ability to work in light of his mental impairments also
fail to provide substantial evidence in support of the RFC. As noted above, Dr. Shah,
plaintiff's treating psychiatrist, wrote a letter on September 12, 2016 stating that plaintiffs
“psychiatric symptoms render him unable to work for the next three months.” (Tr. 696)
The ALJ afforded limited weight to this opinion because no rationale was provided. (Tr.
21) A few months later, in both December 2016 and January of 2017, Dr. Shah's
treatment notes reveal that plaintiff intended to apply for social security disability benefits
and requested, from Dr. Shah, a medical opinion in support of his application. (Tr. 617)

Dr. Shah opined that she did not “feel [plaintiff] met the criteria for SSD” since plaintiff

12
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 13 of 18

“hasn't tried working part time or full time.” (/d.) Dr. Shah further indicated that she would
‘like to see [plaintiff] try a few programs with assistance. ..before writing a letter supporting
SSD.” (id.) The ALJ afforded limited weight to this opinion as well because a finding of
disability is reserved for the Commissioner. (Tr. 21) Dr. Shah’s treatment notes from
April 3, 2017 include a copy of her September 12, 2016 letter stating that plaintiff's
psychiatric symptoms rendered him unable to work for the next three months. (Tr. 696)
Plaintiff seems to argue that the inclusion of the September 12, 2016 letter in the April 3,
2017 treatment notes constitutes a finding by Dr. Shah, on April 3, 2017, that plaintiff was
unable to work at that time. However, it is unclear to the Court if Dr. Shah’s September
12, 2016 letter was included in her April 3, 2017 treatment notes because Dr. Shah
intended, on April 3, 2017, to reaffirm her prior finding that plaintiff was unable to work, or
if the September 12, 2016 letter was included on April 3, 2017 merely because it was part
of plaintiff's prior treatment record.

For these reasons, the Court finds that Dr. Shah's various opinions in 2016
regarding plaintiff's ability to work are unclear and conflicting. Further, Dr. Shah's
opinions fail to provide any function-by-function assessment of plaintiff's mental abilities
and limitations. Thus, these opinions do not lend any support to the RFC determination.
See Silvestri v. Comm’r of Soc. Sec., 18-CV-357, 2020 U.S. Dist. LEXIS 26285 (WDNY
Feb. 14, 2020) (treating physician opinion of “permanent total disability” which provides
“no findings or explanation” and does not suggest any specific limitations is not entitled
to controlling weight); Salone v. Berryhill, 6:16-CV-06491, 2018 U_S. Dist. LEXIS 205545,
“9 (WDNY Dec. 5, 2018) (in the absences of a function-by-function assessment, plaintiff's

treatment notes alone cannot constitute substantial evidence in support of the ALJ’s

43
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 14 of 18

conclusion); Hance v. Colvin, 8:15-CV-1362, 2017 U.S. Dist. LEXIS 37440, *34-35
(NDNY Mar. 15, 2017) (medical opinion which did not set forth a full function-by-function
assessment was insufficient. to support the abilities and limitations the ALJ reached in the
RFC).
Lack of Substantial Evidence to Support the REC

For the foregoing reasons, the ALJ could not rely on any of the medical opinions
in the record.® Thus, the Court finds that the record here contained insufficient evidence
for the ALJ to assess plaintiffs RFC. See Smith v. Saul, 17-CV-6641, 2019 U.S. Dist.
LEXIS 102689 (WDNY June 19, 2019) ("Decisions in this district have consistently held
that an ALJ’s RFC determination without a medical opinion backing it is, in most
instances, not an RFC supported by substantial evidence.”); Rosa v. Callahan, 168 F.3d
72, 79 (2d Cir. 1999) (finding that the ALJ, as a lay person, was not in a position to
interpret the medical evidence); Wilson v. Colvin, 13-CV-6286, 2015 WL 1003933, at *21
(WDNY Mar. 6, 2015) (“[AJn ALJ is not qualified to assess a claimant's RFC on the basis
of bare medical findings, and as a result an ALJ’s determination of RFC without a medical
advisor's assessment is not supported by substantial evidence.”) The jack of a reliable
medical opinion creates a gap in the record requiring remand.

The Court notes that this is not the type of case where the RFC need not be
supported by a medical source statement or formal opinion because “the record is clear

and contains some useful assessment of the claimant's limitations from a medical source”

 

* Indeed, not only could the medical opinions not be relied on for the reasons stated herein — namely that
they were stale, unclear, or failed to provide a function-by-function analysis — but the ALJ only afforded
some or limited weight to each medical opinion in the record. Thus, it is also unclear to the Court how the
ALJ fashioned such a specific RFC without expressly relying on a medical opinion as to plaintiff's mental
abilities and limitations. See Balsamo v. Chater, 142 F. 3d 75, 80-81 (2d Cir. 1998) (if the ALJ rejects a
medical opinion, he must cite to another medical opinion that supports his position).

14
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 15 of 18

from which the ALJ can assess the plaintiff's RFC. Muhammad v. Colvin, 6:16-CV-06369,
2017 WL 4837583, at *4 (WDNY Oct. 26, 2017). Instead, the record here is far from
clear. As described above, treatment notes reveal that plaintiffs symptoms likely
worsened or deteriorated after the October 2015 consultative exam. Further, one of
plaintiffs treating psychiatrists submitted conflicting and vague opinions as to plaintiff's
ability to work. While plaintiff has a number of treating mental health care providers, none
provide a function-by-function analysis of his ability to work. The RFC outlines plaintiff's
mental limitations in a number of categories, and it is unclear how the ALJ made these
determinations. For example, it is unclear how the ALJ was able to determine, from the
bare medical data in the record, that plaintiff is capable of performing simple routine tasks,
making simple work-related decisions without limitation, and having occasional contact
with supervisors and co-workers. See Bailey v. Berryhill, 1:17-C\V-6013, 2017 U.S. Dist.
LEXIS 192225, *9-10 (WDNY Nov. 20, 2017) (where the record lacked any medical
opinion as to how plaintiff's anxiety disorder affected her ability to work, it was unclear as
to how the ALJ, who was not a medical professional, was able to conclude that plaintiff
could understand, remember and carry out simple instructions and tasks, frequently
interact with co-workers, and maintain focus and concentration for up to two hours at a
time). Importantly, an RFC which goes to mental impairments must be sufficiently specific.
and supported by detailed evidence. See Martin v. Colvin, 1:15-CV-01067, 2017 U.S.
Dist. LEXIS 11067, *8-9 (WDNY Jan. 26, 2017) (an ALJ’s duty to develop the record is
heightened where mental conditions are present). This heightened duty “derives from the
fact that a claimant's mental illness may greatly impede an evaluator’s assessment of a

claimant's ability to function in the workplace, thus necessitating a more thorough review.”

15
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 16 of 18

Piscope v. Colvin, 201 F. Supp. 3d 456 (SDNY 2016). The Court concludes that the
instant case lacks such a thorough review.

On remand, the Commissioner shall further develop the record by either: (1)
requesting clarification from Dr. Shah regarding plaintiffs mental limitations as well as an
analysis of his functional capabilities; (2) requesting an opinion regarding plaintiff's mental
limitations and functional capabilities from another one of plaintiff's treating mental health
care providers; or (3) requesting a updated consultative examination.

Gaps in Plaintiff's Treatment Record

Given “the essentially non-adversarial nature of a benefits proceeding,” the ALJ
“must....affirmatively develop the record.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996);
quoting Echevarria v. Sec’y of Health & Human Servs., 685 F.2d 751, 755 (2d Cir. 1982).
Specifically, the ALJ must develop the claimant's “complete medical history” for at least
the twelve months preceding the month in which the claimant filed his SSI application. 20
C.F.R. 416.912(b)(1). The ALJ's duty to develop the record applies even when the
claimant is represented by counsel. Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009).

Plaintiff filed for SSI on August 6, 2015. Thus, a complete medical history should
have included ail of plaintiffs mental health treatment records beginning in August of
2014. However, there are few, if any, treatment notes in the record from July 25, 2014,
when plaintiff was released from inpatient treatment for schizophrenia, through June 22,
2015, when plaintiff attended an appointment with Dr. Rachel Nadbrzuch at Strong Ties.
(ir. 216-27, 286-88) Moreover, the record suggests that plaintiff was receiving regular
mental health treatment during this approximately one-year time period. On his Disability

Report, plaintiff indicated that he first began treatment for schizophrenia, including

16
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 17 of 18

therapy and medication, in September of 2014. (Tr. 161) During his consultative
psychiatric exam on October 20, 2015, plaintiff informed Dr. Lin that he had been
receiving treatment through Strong Ties on a monthly basis for the past year. (Tr. 273)
Notes from a June 22, 2015 appointment with Dr. Nadbruzch refer to a prior appointment
on May 12, 2015. (Tr. 282-86) However, no notes appear in the record for a May 12,
2015 appointment. In addition, the record reflects that plaintiff was prescribed medication
on October 31, 2014 and December 1, 2014, but there are no accompanying treatment
notes. (Tr. 250-51) Thus, there appears to be a gap in the medical record from
approximately July 25, 2014 through June 22, 2015. On remand, the Commissioner shall
make. an effort to supplement the record with any additional mental health treatment
records from Strong Ties, or any other treating mental health care provider, in existence
from the period of August 2014 through June 2015. See also Sotososa v. Colvin, 15-CV-
854, 2016 WL 6517788, at *3-4 (WDNY Nov. 13, 2016) (remanding where it was
“apparent” that the plaintiffs mental health treatment notes were missing from the
record).?
CONCLUSION

For the foregoing reasons, plaintiff's motion for judgment on the pleadings (Dkt.
No. 11) is granted, the Commissioner’s motion for judgment on the pleadings (Dkt. No.
16) is denied, and this case is remanded to the Commissioner for further administrative

proceedings consistent with this Decision and Order.

 

” Plaintiff also argues that the ALJ erred by: (1) failing to consider his education records which suggest
that he required significant accommodation to graduate high school: and (2) failing to properly evaluate
his subjective statements or complaints pursuant to 20 C.F.R. §404.1529. Because the Court finds that
the matter should be remanded for the reasons stated herein, it does not consider these arguments. On
remand, the Commissioner shall consider plaintiff's education records and subjective statements in
fashioning a new RFC consistent with the further development of the record outlined herein.

17
Case 6:18-cv-06651-MJR Document 19 Filed 05/29/20 Page 18 of 18

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: May 27, 2020

Buffalo, New York Cn
WW che 4.

MICHAEL J. ROEMER
United States Magistrate Judge

18
